
	
		I
		111th CONGRESS
		1st Session
		H. R. 2111
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Burgess (for
			 himself and Mr. Brady of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish the Congressional Commission on Financial
		  Accountability and Preparedness to examine and report upon the facts and causes
		  relating to the breakdown in the financial and credit markets in 2008, and
		  investigate and report to the Congress on its findings, conclusions, and
		  recommendations for prosecution of criminal behavior.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Commission on Financial Accountability and
			 Preparedness Act of 2009.
		2.Congressional
			 Commission on Financial Accountability and Preparedness
			(a)EstablishmentThere is hereby established the
			 Congressional Commission on Financial Accountability and Preparedness
			 (hereafter in this section referred to as the Commission) as an
			 establishment in the legislative branch.
			(b)PurposesThe purposes of the Commission are as
			 follows:
				(1)To examine and report upon the facts and
			 causes relating to the breakdown in the financial markets in 2008.
				(2)To ascertain,
			 evaluate, and report on the evidence developed by all relevant governmental
			 agencies regarding the facts and circumstances surrounding the breakdown.
				(3)To determine
			 whether all credible leads and information regarding fraud or manipulation were
			 pursued with due diligence by Federal investigators.
				(4)To make a full and
			 complete accounting of the circumstances surrounding the financial breakdown
			 and the extent of the Federal Governments' preparedness for, and immediate
			 response to, the breakdown.
				(5)To
			 investigate and report to the Congress on findings the conclusions of the
			 Commission and recommendations for corrective measures that can be taken to
			 prevent and respond to financial crisis in the future.
				(c)Duties
				(1)In
			 generalThe Commission shall
			 review the actions leading up to the 2008 breakdown in the financial markets
			 and failures in the regulatory system and submit reports to the Congress in
			 accordance with this subsection.
				(2)Regular monthly
			 reports
					(A)In
			 generalThe Commission shall
			 make regular monthly progress reports to the Congress on the findings and
			 conclusions of the Commission with regard to the review conducted under
			 paragraph (1).
					(B)Factors to be
			 includedEach report
			 submitted under subparagraph (A) shall include the following:
						(i)All relevant events, persons, entities and
			 data leading up to the breakdown in the financial markets through December
			 2008.
						(ii)The
			 impact of public and private actions on the financial markets and financial
			 institutions.
						(iii)The extent to
			 which the information made available on transactions contributed to market
			 transparency.
						(iv)The
			 effectiveness of efforts, regulatory authority, and programs from the
			 standpoint of minimizing risk to investors and taxpayers.
						(C)Final
			 reportThe last report submitted under this paragraph before the
			 termination of the Commission shall constitute the final report of the
			 Commission to the Congress and shall include a detailed description of the
			 findings and conclusions of the Commission over the period of the existence of
			 the Commission and such recommendations for legislative or administrative
			 action as the Commission may determine to be appropriate.
					(3)Special report
			 on corporate abuse of tax payer fundsThe Commission shall—
					(A)submit a special
			 report to the Congress on any corporate abuse of taxpayer funds the Commission
			 finds occurred; and
					(B)analyze the
			 current state of the regulatory system and effectiveness of the regulatory
			 system in overseeing the participants in the financial system and protecting
			 consumers.
					(4)Special report
			 on corporate officers and elected or appointed government
			 officialsThe Commission
			 shall submit a special report to the Congress on any fiduciary negligence,
			 fraudulent behavior, poor corporate governance, obstructionism, or media
			 manipulation that the Commission determines was engaged in by relevant
			 corporate officers and elected or appointed government officials.
				(d)Membership
				(1)In
			 generalThe Commission shall
			 consist of 5 members, as follows:
					(A)One member
			 appointed by the majority leader of the House of Representatives.
					(B)One member
			 appointed by the minority leader of the House of Representatives.
					(C)One member
			 appointed by the majority leader of the Senate.
					(D)One member
			 appointed by the minority leader of the Senate.
					(E)One member
			 appointed by the majority Leader of the House and the majority leader of the
			 Senate in consultation with the minority leader of the Senate and the minority
			 leader of the House of Representatives.
					(2)PayEach member of the Commission shall each be
			 paid at a rate equal to the daily equivalent of the annual rate of basic pay
			 for level I of the Executive Schedule for each day (including travel time)
			 during which such member is engaged in the actual performance of duties vested
			 in the Commission.
				(3)Prohibition of
			 compensation of federal employeesMembers of the Commission who
			 are full-time officers or employees of the United States or Members of Congress
			 may not receive additional pay, allowances, or benefits by reason of their
			 service on the Commission.
				(4)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
				(5)QuorumFour
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
				(6)VacanciesA
			 vacancy on the Commission shall be filled in the manner in which the original
			 appointment was made.
				(7)MeetingsThe
			 Commission shall meet at the call of the Chairperson or a majority of the
			 members of the Commission.
				(e)Staff
				(1)In
			 generalThe Commission may
			 appoint and fix the pay of any personnel as the Commission considers
			 appropriate.
				(2)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
				(3)Staff of
			 agenciesUpon the request of the Commission, the head of any
			 Federal department or agency may detail, on a reimbursable basis, any of the
			 personnel of that department or agency to the Commission to assist it in
			 carrying out the duties of the Commission under this Act.
				(f)Powers
				(1)Hearings and
			 sessionsThe Commission may,
			 for the purpose of carrying out this section, hold hearings, sit and act at
			 times and places, take testimony, and receive evidence as the Commission
			 considers appropriate and may administer oaths or affirmations to witnesses
			 appearing before the Commission.
				(2)Powers of
			 members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission take any action which the Commission is authorized
			 to take by this section.
				(3)Obtaining
			 official data
					(A)In
			 generalThe Commission may secure directly from any department or
			 agency of the United States information necessary to enable the Commission to
			 carry out this section.
					(B)Duty to
			 furnishUpon request of the Chairperson of the Commission, the
			 head of any department or agency or agency shall furnish the information
			 referred to in subparagraph (A) to the Commission.
					(4)Subpoena
			 PowerSubject to approval by the House Office of General Counsel,
			 any member of the Commission may issue subpoenas under the authority given to
			 the House of Representatives of the Congress of the United States of America.
				(5)Reports
			 receivedThe Commission shall receive and consider all reports
			 required to be submitted to the Commission under this Act.
				(g)TerminationThe
			 Commission shall cease to exist at the end of the 1-year period beginning on
			 the date of the enactment of this Act, except that the Congress may extend the
			 life of the Commission on an annual basis for not more than 1 year at a
			 time.
			
